Citation Nr: 0413818	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether a January 2002 determination to reduce the 
veteran's evaluation for degenerative disc disease of the 
lumbar spine from 40 percent to 10 percent (subsequently 
increased to 20 percent) was proper.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

This appeal arises from a rating decision that incorporated a 
rating reduction, and the Board is aware that the sole issue 
listed in the December 2002 Statement of the Case was 
"[e]valuation of degenerative disc disease of the lumbar 
spine."  It is apparent from the body of this rating 
decision, however, that both the questions of the propriety 
of the rating reduction and the current evaluation were 
considered to be at issue.  Because of the different 
regulations governing rating reduction and increased 
evaluation claims, the Board will consider these claims 
separately in this decision.  

In his January 2003 Substantive Appeal, the veteran requested 
a VA Travel Board hearing.  In a June 2003 submission, 
however, he clarified that he instead sought an RO hearing, 
which was subsequently conducted in July 2003.  See 38 C.F.R. 
§ 20.704(e) (2003).


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The RO's decision to reduce the veteran's evaluation for 
degenerative disc disease of the lumbar spine from 40 percent 
to 10 percent was supported by evidence contained in the 
record at the time of the reduction and was made in 
compliance with applicable due process laws and regulations.

3.  The veteran's degenerative disc disease of the lumbar 
spine is productive of minimal limitation of motion; mild 
pain and tenderness with range of motion testing; no evidence 
of ankylosis or other neurological symptoms; and three or 
four flare-ups per year, each lasting no more than a week.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the veteran's evaluation for 
degenerative disc disease of the lumbar spine from 40 percent 
to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1, 4.7 
(2003).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 68 Fed. Reg. 
51454-51458 (August 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his service-
connected lumbar spine disorder.

Also, the Board is satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
has been met.  The RO informed him of the need for such 
evidence in a July 2003 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence (if any) was to be provided by him and which portion 
VA would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board further notes that the United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board is aware that the appealed rating decision preceded 
the RO's July 2003 VCAA notice.  Subsequent to that notice, 
however, the RO readjudicated the veteran's claims in an 
October 2003 Supplemental Statement of the Case.  
Consequently, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case constituted harmless error and 
should not preclude consideration of this appeal at the 
present time.  See also Conway v. Principi,  353 F.3d 1369 
(Fed. Cir. 2004).

II.  Laws and regulations regarding increased evaluations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

III.  Factual background

In a January 2000 rating decision, the RO initially granted 
service connection for degenerative disc disease of the 
lumbar spine in view of in-service treatment for back pain 
and evidence of disc space narrowing in October 1998.  A 40 
percent evaluation was assigned, effective as of August 1998.  

The assigned 40 percent evaluation was largely based on the 
results of a May 1999 VA spine examination, during which the 
veteran reported constant pain that became severe two or 
three times per year.  The examiner noted that the veteran 
held his spine very rigidly and that he moved slowly.  There 
was marked tenderness in the right sacroiliac area and down 
into the sciatic notch on the right side.  Range of motion of 
the lumbar spine was noted to be "markedly limited."  
Specifically, the veteran could flex forward to 60 degrees 
without pain, and then to 100 degrees with "a great deal of 
pain."  Testing also revealed 20 degrees of painful 
extension, 25 degrees of left tilt with pain, 35 degrees of 
right tilt, 45 degrees of rotation to the right without pain, 
and 45 painful degrees of right rotation.  Straight leg 
raising in the supine position produced back pain, and 
sensation was decreased in the left lower extremity.  

During his August 2001 VA orthopedic examination, the veteran 
reported that his acute back pain had been relieved and that 
he now just had some chronic, activity-related pain.  The 
examiner initially noted that the veteran's lumbar spine was 
normal in terms of partial abnormalities, fixed deformity, 
weakness, fatigue, and tenderness.  Range of motion testing 
revealed flexion to 120 degrees, extension to 30 degrees, 
bilateral tilting to 45 degrees, and bilateral rotation to 50 
degrees.  All motions were without complaints of pain.  The 
neurological examination was normal, with no pain on straight 
leg raising.  The examiner diagnosed muscular low back pain 
and noted that the veteran had three courses of injections 
and had no present functional impairment.  X-rays revealed an 
impression upon inferior end-plates from L3 to L5, probably 
representing small Schmorl's nodes, with no significant 
interval change or abnormality.

Based on this evidence, the RO, in a September 2001 rating 
action, proposed reducing the evaluation for the veteran's 
degenerative disc disease of the lumbar spine from 40 percent 
to 10 percent.  In October 2001, the RO notified the veteran 
of this proposal.  In this notification letter, the RO 
informed him of his right to submit evidence and to appear 
for a personal hearing and indicated that he would be allowed 
a 60-day period in which to supplement the record.

In a statement received by the RO in November 2001, the 
veteran indicated that he was "appalled" by the RO's 
proposal and asserted that the August 2001 VA examination was 
very brief and not sufficiently comprehensive.

Prior to the appealed rating decision, the RO received 
further VA treatment records, dated from November 2000 to 
December of 2001.  In November 2000, the veteran complained 
of low back pain with radiation of the hips that had been 
"unbearable" for the past three to four days.  In March 
2001, the veteran complained of a history "excruciating" 
pain, helped with Motrin and cortisone injections.  X-rays 
revealed loss of normal lumbar curve and narrowing of L5 and 
S1.  In December 2001, the veteran reported thoracic spine 
tightening and stiffness.  Range of motion findings included 
flexion to 80 degrees, extension to 15 degrees, side bending 
to 40 degrees on the right and to 30 degrees on the left, and 
bilateral rotation to 35 degrees.  Low back pain without 
radiculopathy was noted, and the examiner recommended the 
continuation of the use of non-steroidal anti-inflammatory 
drugs.

Subsequently, in the appealed January 2002 rating decision, 
the RO reduced the evaluation for the veteran's degenerative 
disc disease of the lumbar spine to 10 percent, effective 
from May 1, 2002.

A March 2002 MRI revealed bulging discs at L4-L5 and L5-S1, 
with associated facet degenerative changes resulting in mild 
lateral recess stenosis at L4-L5 and mild foraminal 
narrowing.

During his July 2003 VA hearing, the veteran reiterated his 
contentions that his prior VA orthopedic examination was 
inadequate and that his lumbar spine symptoms were much worse 
than that examination showed.  He reported that he had pain 
that radiated down into the right lower extremity.

In August 2003, the veteran underwent a further VA spine 
examination, during which he reported flare-ups of his lumbar 
disc disease three or four times per year.  The examination 
revealed lumbar spine flexion to 100 degrees, extension to 20 
degrees, and bilateral rotation and lateral bending to 45 
degrees.  Motor strength and sensation were intact.  The 
veteran had a negative straight leg raising sign to 90 
degrees bilaterally and mild pain and tenderness to direct 
palpation over the lumbosacral junction.  An MRI was noted to 
reveal degenerative disc disease from L2 to L5, with canal 
stenosis with the right paracentral disc.  The diagnosis was 
degenerative disc disease of L4-L5 and L5-S1, with mild 
lateral recess stenosis, foraminal narrowing at L4-L5, and 
mild to moderate functional impairment.

Based on these examination results, the RO, in an October 
2003 rating action, increased the veteran's evaluation to 20 
percent, effective from July 2003.  The veteran contested 
this effective date in an October 2003 statement, and, in a 
March 2004 rating action, the RO changed the effective date 
to May 1, 2002.  This is the same date as the effective date 
of the prior rating reduction, noted above.

IV.  Propriety of rating reduction

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

In reviewing the facts of this case, the Board notes that the 
provisions of 38 C.F.R. § 3.344(a) and (b) are inapplicable 
because the veteran's prior 40 percent disability evaluation 
had been in effect for less than five years at the time of 
the reduction. 

The Board is also satisfied that there were no procedural 
shortcomings in the RO's reduction of the veteran's 
evaluation.  Following the proposed September 2001 rating 
reduction, the RO notified the veteran of the proposed 
reduction in October 2001, informed him of his right to 
submit evidence and to appear for a personal hearing, and 
allowed him a period of 60 days required under 38 C.F.R. 
§ 3.105(e) before proceeding with the reduction in January 
2002.

The next question for the Board is whether the evidence of 
record as of the issuance of the appealed rating decision 
provided a basis for the rating reduction.  At the time of 
this decision, the veteran's disorder was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  For the 
period prior to September 23, 2002, a 10 percent evaluation 
was assigned in cases of mild intervertebral disc syndrome.  
A 20 percent evaluation contemplated moderate intervertebral 
disc syndrome, with recurrent attacks.  A 40 percent 
evaluation was warranted for severe intervertebral disc 
syndrome, characterized by recurring attacks with 
intermittent relief.  

In comparing the medical evidence upon which the 40 percent 
evaluation was initially predicated with the evidence upon 
which the reduction to a 10 percent evaluation was based, the 
Board finds that overall improvement in the veteran's 
disorder was shown at the time of the proposed reduction.  
The initial 40 percent rating was based on the results of a 
May 1999 VA examination that showed severe lumbar spine pain, 
particularly with range of motion testing, and decreased 
sensation of the left lower extremity.  By contrast, the 
August 2001 VA examination revealed nearly full range of 
motion of the lumbar spine, with no accompanying pain.

The Board acknowledges that the VA medical records submitted 
just before the appealed rating decision showed significant 
complaints of pain between November 2000 and March 2001 and 
slightly more limitation of motion of the lumbar spine in 
December 2001.  However, the reports from November 2000 and 
March 2001 predated the rating reduction effective date by 
more than a year.  Moreover, the Board need not address 
whether the findings from December 2001 were more properly 
contemplated by a 10 percent or a 20 percent evaluation, as 
the evaluation has since been increased to 20 percent.  The 
Board further notes that the March 2002 MRI, received into 
the claims file after the rating reduction, showed mild 
symptoms.

Also, the Board finds that the August 2001 VA examination was 
adequate for rating purposes.  The report of this examination 
reflects that the examiner conducted a comprehensive 
examination, with radiological studies and findings as to 
range of motion and pain of the lumbar spine.  Furthermore, 
the veteran's lay testimony lacks probative value in terms of 
establishing clinical findings necessary to determining the 
appropriateness of an assigned schedular evaluation, given 
that he lacks medical credentials and training.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for degenerative disc disease of the lumbar spine 
from 40 percent to 10 percent (subsequently increased to 20 
percent)  was proper in view of the criteria of 38 C.F.R. 
§ 3.105(e) and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

V.  Increased evaluation

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
The old criteria of Diagnostic Code 5293 are described above, 
in conjunction with the rating reduction claim.

For the period beginning on September 23, 2002, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective from 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003). 

Under these revisions, a 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; a combined 
range of motion of the cervical spine not greater than 190 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation is warranted for forward flexion of the 
cervical spine of 15 degrees or less or favorable ankylosis 
of the entire cervical spine.  A 40 percent evaluation is in 
order for unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to evaluated separately.  
The code section for intervertebral disc syndrome is now 
5243.

Regardless of which set of diagnostic criteria is utilized in 
this case, however, there is no basis whatsoever for an 
evaluation in excess of 20 percent.  First, only the most 
minimal limitation of motion has been shown on examination.  
Second, the veteran has complained of only mild pain and 
tenderness with range of motion testing.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 
4.45.  Finally, the most recent VA examinations have shown no 
evidence of ankylosis or other neurological symptoms.  As to 
the question of "incapacitating episodes," the veteran has 
reported three or four flare-ups per year, each lasting no 
more than a week, well short of the degree of incapacitation 
required for a 40 percent evaluation under the new criteria 
for evaluating intervertebral disc syndrome.

The Board has considered all potentially applicable 
diagnostic criteria.  However, there is no evidence of a 
spinal fracture or ankylosis (old Diagnostic Codes 5285, 
5286, and 5289); or severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (the criteria for a 40 percent evaluation under the 
old version of Diagnostic Code 5295).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for degenerative disc disease of the lumbar spine, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.


ORDER

The January 2002 determination to reduce the veteran's 
evaluation for degenerative disc disease of the lumbar spine 
from 40 percent to 10 percent (subsequently increased to 20 
percent) was proper, and the appeal is denied as to that 
issue.

The claim of entitlement to an increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



